Citation Nr: 1206166	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral foot disability, manifested by numbness, to include as secondary to a low back disability. 

5.  Entitlement to service connection for bilateral hand disability, manifested by numbness, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.   

In October 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that the Veteran has alleged in his September 2010 and December 2010 VA Form 9s, that the RO committed "clear and unmistakable error" in giving the VA examiner's opinion more probative value than the private medical opinion.  The July 2009 rating decision is not a final decision; therefore the issue of clear and unmistakable error is not properly raised under 38 C.F.R. § 3.105(a).  

The issues of entitlement to service connection for a low back disability, entitlement to service connection for bilateral foot disability, manifested by numbness, to include as secondary to a low back disability, and entitlement to service connection for bilateral hand disability, manifested by numbness, to include as secondary to a low back disability, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated on audiometric evaluation upon entrance into service.

2.  Chronic increase in right ear hearing impairment was not shown in service, nor right ear hearing loss disability for VA purposes to a compensable degree within one year of discharge from service.

3.  The earliest clinical evidence of record of left ear hearing loss is in 2009, approximately 42 years after separation from service.

4.  The probative and competent clinical evidence of record is against a finding that the Veteran has a left ear hearing loss disability causally related to active service.

5.  The Veteran is less than credible with regard to any statements as to the onset date of his hearing loss.

6.  The Veteran is less than credible with regard to any statements as to the onset date of his tinnitus as being in service.


CONCLUSIONS OF LAW

1.  Pre-existing right hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  Left ear hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2009, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the statements of the Veteran and his spouse, to include their testimony at a Board hearing, in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  At the October 2011 Board hearing, the Veteran was granted a 60 day extension to submit additional evidence, if he so desired.  No additional evidence has been received within that time. 

A VA examination and opinion with respect to the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus on appeal was obtained in July 2009, with an addendum in February 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a full audiometric examination of the Veteran and a review of his claims file, to include his STRs.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service and post service acoustic trauma.  Rationale was provided for the opinion proffered.  The examiner did not consider the more recent statements of the Veteran that his tinnitus began in service; however, such statements are essentially repetitions of the etiology assertions noted on examination.  As such, the Board finds that a remand for the examiner to consider such statements is not warranted.  The Board also finds, as discussed in further detail below, that such statements are less than credible; thus, the examiner need not consider them.  In addition, both the pre-induction and separation examinations were conducted prior to October 31, 1967.  However, the examiner did not convert the Veteran's in-service audiogram results into International Standards Association (ASA) units.  Nevertheless, even after conversion, the 1967 audiogram reflects normal hearing upon separation.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The rationale for such a requirement is that the functional effects are for consideration in rating the disability.  As the Board finds, in the decision below, that service connection for bilateral hearing loss disability is not warranted, fully described functional effects are not needed.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss and/or tinnitus, as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes a July 2009 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
45
55
LEFT
25
15
15
30
55

The July 2009 VA examination report reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of, an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  

The STRs include reports of medical examinations dated in October 1965 and in December 1965.  It includes two sets of audiometer results.  Both are prior to the Veteran's enlistment.  The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   When properly converted, the first audiology evaluation (October 1965) revealed that pure tone air thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

When properly converted, the second audiology evaluation (December 1965) revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
--
5
LEFT
20
15
10
--
5

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The claims file also includes a report of medical examination upon separation, dated in October 1967.  The audiology evaluation revealed that pure tone air thresholds, in decibels, when properly converted, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
--
10
LEFT
15
10
10
--
5

The Veteran's October 1967 report of medical history reflects that he denied hearing loss. 

The Board will discuss each ear separately.

Right Ear

As noted above, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that a threshold higher than 20 decibels indicates hearing loss.  Therefore, the Veteran's December 1965 pre-induction examination report reflects a hearing loss in the Veteran's right ear.  As such, the presumption of soundness on induction does not attach, and service connection for the right ear may be considered only on the basis of aggravation of hearing loss in service.  

Aggravation of a pre-existing hearing loss may not be conceded where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  The Veteran's October 1967 report of examination (separation) reflects normal hearing in the right ear; thus, logically, his right ear hearing loss did not increase in severity.  As there is no increase in severity during service of a pre-existing hearing loss, service connection is not warranted.  In this regard, the Board notes that the February 2011 VA examination report also noted no evidence of hearing damage due to noise exposure in service.  

The Board has considered the private medical opinions of Dr. O.F., dated in February 2010 and December 2010, but finds that they have little, if any, probative value.  Neither opinion reflects that the examiner was aware that the Veteran had pre-existing right ear hearing loss upon entrance into service.  To the contrary, Dr. O.F. opined that the Veteran's hearing loss was a direct result of his combat military exposure, without any discussion of his pre-existing loss.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board notes that the Veteran may sincerely believe that he has a right ear hearing loss disability which was incurred or aggravated by active service.  Moreover, the Board does not dispute his claim of acoustic trauma in service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Ear

As noted above, the Veteran has a current left ear hearing loss disability.  The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  The Veteran's DD 214 reflects service of approximately 11 months in Vietnam.  It also reflects that the Veteran's military occupational specialty was as a light weapons infantryman, that he received the Combat Infantryman's Badge, and that he was awarded the Sharpshooter Badge.  The Board finds that exposure to acoustic trauma in service as a light weapons infantryman in Vietnam is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The evidence of record includes the opinions of two clinicians (Dr. O.F. and a VA examiner) with regard to the etiology of the Veteran's current left ear hearing loss disability.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  The credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As noted above, there is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran.

The claims file includes a clinical opinion from Dr. O.F. dated in February 2010.  Dr. O.F. noted that that "[t]he initial audio after discharge from the military showed no loss.  However, [the Veteran] has been experiencing increasing hearing loss over time along with tinnitus, no other variables such as ear infections or trauma.  Patient has not been exposed to alot [sic] of loud noises after his military exposure."  Dr. O.F. opined that the Veteran's bilateral hearing loss is directly related to the Veteran's military noise exposure.

The Board finds that the opinion of Dr. O.F. is less probative than the opinion of the VA examiner, noted below, for several reasons.  First, Dr. O.F.'s report does not note that the Veteran's hearing acuity in the left ear actually improved during military service.  Second, Dr. O.F. acknowledged that the audiogram in service showed no hearing loss, yet failed to provide sufficient rationale as to why current hearing loss would then be related to service.  The Board finds that his statement that the Veteran had no other variables such as ear infections or trauma is insufficient as it does not account for the Veteran's employment as a truck driver, and his home chores of using a lawn mower and snow blower.  Without a proper rationale supporting the etiology opinion, the opinion is of little, if any, probative value.  Third, Dr. O.F. stated that the Veteran has not been exposed to a lot of loud noises after his military experiences, but failed to note the Veteran's occupation as a truck driver.  Fourth, Dr. O.F. did not acknowledge that the Veteran denied hearing loss upon separation from service.  Dr. O.F. also provided an opinion dated in December 2010.  In that opinion, he again stated that the Veteran had "little to no significant noise exposure after his military combat noise exposure".  He further stated that it is his medical opinion that the Veteran's current bilateral hearing loss is a "direct result of his combat military noise exposure."  

The claims file also includes the opinion of a VA examiner in July 2009, with an addendum in February 2011.  The Board finds this opinion, which is supported by a thorough rationale, is the most probative opinion of record.  The examiner opined that the Veteran's current hearing loss is not due to, or aggravated by, military noise exposure.  The examiner supplied the following rationale for his opinion:

"The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days."  (Institute of Medicine).  Current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine).  "The basic conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss." (Institute of Medicine)  With normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from time of discharge to current is due to noise exposure between the times of discharge to current.  Conclusion:  Therefore based on the discussion above, the following opinion is provided:  Current hearing loss found on [VA] examination audiometric testing is NOT due to or aggravated by military noise exposure.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than four decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The earliest clinical evidence of left ear hearing loss is 2009, approximately 42 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, the most probative clinical opinion of record is against such a finding of service connection.  

The Board finds that any statement by the Veteran that he has had left ear hearing loss since service is less than credible when considered with the record as a whole.  The Board acknowledges the Veteran's statements that he was exposed to acoustic trauma in service.  However, the clinical evidence of record is that the Veteran's left ear hearing acuity was normal upon separation.  In addition, the Veteran denied hearing loss on his October 1967 report of medical history for separation purposes.  This is especially noteworthy, because the Veteran did note other complaints on the form.  He specifically noted having had the mumps, chronic or frequent colds, boils, "trick" or locked knee, foot trouble, and "ear, nose or throat trouble".  (An STR does reflect complaints of a sore throat in January 1966 and September 1966.  In addition, a throat infection and "ear, nose or throat trouble" was noted upon entrance).  The Board finds that if the Veteran had hearing loss at the time of separation, it would have been reasonable for him to have noted it on his October 1967 report of medical history when he noted his six other complaints; he did not.  Instead, he denied hearing loss.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for left ear hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., tinnitus).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, VA and private examination reports reflect diagnosis of tinnitus.  Therefore, the Board finds that the first element has been met. 

As discussed above, the Board also finds that the second element has been met by the Veteran's exposure to acoustic trauma.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

As noted above, the claims file includes a July 2009 VA examination report.  The report reflects that the Veteran reported noise exposure in service.  It was also noted he had employment in warehouses and with trucks, and that the Veteran reported that he did not use hearing protection when using the lawn mower or snow blower at home.  The examination report reflects that the Veteran "first noticed the ringing about ten years ago on and off, then more constantly over the years."  The examiner opined that the tinnitus was not caused by or a result of noise exposure in service.  The examiner's rationale was based on the fact that the tinnitus started 32 years after discharge and there was nothing to connect it to the Veteran's time in service.  The examiner also noted that the tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  As discussed above, the Board has found, and the VA examiner opined, that the Veteran's current hearing loss is not causally related to active service.  The timeframe between service and onset of tinnitus, and the possible relationship between tinnitus and hearing loss, are proper bases for the examiner's opinion. 

The Board has also considered whether there has been a continuity of symptomatology since service.  The Veteran's October 1967 report of medical history prior to separation reflects that he denied running ears or hearing loss.  He did note "ear, nose or throat trouble".  As noted above, an STR does reflect complaints of a sore throat in January 1966 and September 1966, and a throat infection and "ear, nose or throat trouble" was noted upon entrance.  The Veteran's STRs are negative for any complaints of tinnitus.  

The Board also notes that the Veteran sought treatment in April 1967 for a headache after his rifle hit him in the forehead; however, there is no notation as to tinnitus.  If the Veteran had been experiencing a ringing in the ears, a headache, and had been hit in the head with a rifle, it would have been reasonable for him to have reported tinnitus, and for it to have been noted; it was not.    

The earliest complaint of record of tinnitus is in 2009 when the Veteran filed his claim, more than 40 years after separation from service.  At his VA examination, he noted an onset date of 10 years earlier.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's testimony at the Board hearing that he first noticed ringing in the ears in service.  He noted that "[i]t could be even like you know at boot camp, the rifle range" when he first noticed tinnitus.  However, the Board finds that the Veteran's statement is less than credible.  In this regard, the Board notes that temporary tinnitus may occur after acoustic trauma; however, there is no evidence that the Veteran ever reported tinnitus in service or within four decades after service.  The Board finds that if the Veteran had had tinnitus in service, or within a year of service, it would have been reasonable for him to have sought treatment for it; he did not.  In addition, when being examined in June 2009, he reported that his tinnitus had begun ten years earlier.  The Board acknowledges that after the Veteran's claim was denied by the RO in 2009, the Veteran alleged that his tinnitus began in service.  While the Board may not ignore a Veteran's testimony simply because he stands to gain monetary benefits, his personal interest may affect his credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991), See also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). 

The Board has also considered the opinions of private examiner, Dr. O.F.  Dr. O.F. opined that the Veteran's tinnitus is a direct result of his combat military noise exposure.  In his February 2010 report, Dr. O.F. stated "[t]he initial audio after discharge from the military showed no loss.  However, he has been experiencing increasing hearing loss over time along with tinnitus."  In clarifying this statement, Dr. O.F., in December 2010, stated "I never stated that his tinnitus and bilateral hearing loss started after his service.  What I did state was that his tinnitus and bilateral hearing has increased over time."  The Board finds that the opinion of Dr. O.F. is of less probative value than that of the VA examiner as it is based on the inconsistent self-reported history of the Veteran, which the Board has found to be less than credible after the RO denied the claim.  Dr. O.F. has not provided a sufficient rationale for why the Veteran's tinnitus, with an onset date decades after separation from service, would be causally related to service.  

The Board is mindful that the Veteran now contends that his tinnitus began in service; however, the Board finds that his statement in 2009 to a VA examiner, along with his lack of medical evidence or complaints in service or for more than 40 years, is more credible than his subsequent statement to a private examiner.  In this regard, the Board notes that there is a vast difference between tinnitus beginning in service, perhaps in boot camp, and it beginning 32 years later.  Moreover, the Board is not swayed by the Veteran's testimony at the Board hearing in 2011, after the RO denied his claim, that he did not mean that his tinnitus began 10 years earlier, just that it became worse at that time.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991), See also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value with regard to etiology.  Espiritu supra.  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current tinnitus to service, the initial clinical demonstration of tinnitus more than 40 years after separation from service is too remote to be reasonably related to service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Low back disability

The Veteran avers that he has a low back disability causally related to active service.  A June 2009 VA examination report reflects the opinion of the examiner (nurse practitioner) that the Veteran's current back disability is not related to back pain in service.  A March 2010 private medical correspondence by Dr. J. H., reflects the opinion of the examiner (chiropractor) that it is at least as likely as not that the Veteran's current low back pain is related to service and the injuries he sustained in service.  The private examiner noted that he had reviewed the Veteran's service records and civilian medical records.  The Board is unsure as to what civilian medical records he is referring.  At the October 2011 Travel Board hearing, the Veteran did not indicate any specific private records which were available for VA review.  The Board finds that these records, apparently relied upon by the private examiner, are pertinent to the issue at hand, and VA should attempt to obtain them.

The evidence reflects that the Veteran "collapsed" due to his back in 2007 and was seen at the emergency room.  An April 2008 VA record reflects that the Veteran had an L3 to S1 decompression, was under the care of Dr. J.G., and had a surgical procedure of microdissection in April 2008.  The Veteran testified that he was treated at the St. Cloud VA Medical Center (VAMC).  The Board finds that VA should attempt to obtain medical records from 2007 and 2008 with regard to back treatment.  

Thereafter, if additional records are received, the Board finds that a supplemental opinion by a medical doctor should be obtained with consideration of the newly received evidence.  The clinician should provide a complete rationale for his opinion and should consider the entire claims file, to include the Veteran's in-service complaints, the Veteran's diagnosis of severe obesity, the Veteran's history as a truck driver, the Veteran's statement at the 2011 Board hearing that he has had back pain since service, and the Veteran's statement at the June 2009 VA examination that his post service back pain began in 2000.  

Bilateral foot disability and Bilateral hand disability

The Veteran's accredited representative stated at the Board hearing that the Veteran had an appointment scheduled for November 1, 2011 with regard to his complaints of numbness of the hands and the feet.  He also stated that the Veteran has been diagnosed with peripheral neuropathy.  No such records are associated with the claims file.  VA should attempt to obtain any such records.

In addition, the Veteran avers that he has bilateral foot disability and bilateral hand disability as secondary to his low back disability.  (See Board hearing transcript, pages 15 and 16.)  The RO has not provided the Veteran with VCAA notice with regard to establishing service connection on a secondary basis, or adjudicated the claim on a secondary basis.  The Board finds that this should be done. 


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issues of entitlement to service connection for a bilateral foot disability and bilateral hand disability, manifested by numbness, as secondary to a low back disability in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2006), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Request the Veteran to complete and submit a VA Form 21-4142, Authorization and Consent to Release Information, for records of treatment for his back, hands, and feet, to include an emergency room visit in 2007, surgery in 2008, treatment by Dr. J.G., and any other medical care provider who may possess additional records of treatment of the Veteran pertinent to his claims, to include a diagnosis of peripheral neuropathy.  After securing any necessary authorization or medical releases, request and associate with the claims all records received, to include VA records from the St. Cloud VAMC for 2007, 2008, and 2010 to date, to include in November 2011. 

3.  Contact Dr. J.H. of RiverRidge Chiropractic, P.A.,  and request him to identify the dates of treatment, and the medical provider(s), for all civilian medical records for the Veteran which he [Dr. J.H.] used/referenced in making his etiology opinion as to the Veteran's back and foot numbness.  Thereafter, attempt to obtain such records and associate them with the claims file.

4.  Thereafter, if additional records are received, obtain a supplemental opinion by an appropriate medical doctor (with consideration of the newly received evidence) as to whether it is at least as likely as not that the Veteran has a back disability, bilateral foot disability, and/or bilateral hand disability, that is etiologically related to service.  The examiner must also opine as to whether it is at least as likely as not that the Veteran has bilateral hand and/or bilateral foot disability that is proximately due to, or chronically aggravated by, a back disability.  The clinician should provide a complete rationale for his opinions and should consider the entire claims file, to include the Veteran's in-service complaints, the Veteran's diagnosis of severe obesity, the Veteran's history as a truck driver, the Veteran's statement at the 2011 Board hearing that he has had back pain since service, and the Veteran's statement at the June 2009 VA examination that his post service back pain began in 2000.  If the doctor cannot provide an adequate opinion without an examination, schedule the Veteran for such. 

5.  Thereafter, readjudicate the issues of entitlement to service connection for a low back disability, entitlement to service connection for a bilateral foot disability, manifested by numbness, to include as secondary to a low back disability, and entitlement to service connection for bilateral hand disability, manifested by numbness, to include as secondary to a low back disability.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


